Case 2:20-cv-00129-VAP-KS Document 78 Filed 04/16/21 Page 1 of 2 Page ID #:639

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. CV 20-0129-VAP (KS)                                                Date: April 16, 2021
 Title       William Nathaniel Washington v. County of Los Angeles et al



 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                               N/A
                  Deputy Clerk                                     Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On January 6, 2020, Plaintiff, who was in Los Angeles County Sheriff’s Department
 custody at the Pitchess Detention Center and proceeding pro se, filed a civil rights complaint (the
 “Complaint”) pursuant to 42 U.S.C. § 1983. (Dkt. No. 1.) In the Complaint, Plaintiff sued the
 County of Los Angeles, the Los Angeles County Sheriff’s Department (“LACSD”), Los Angeles
 County Sheriff Alex Villanueva, and five LACSD employees for, inter alia, constitutional
 violations. (Complaint at 3-6.) On February 27, 2020, Plaintiff filed a First Amended Complaint
 (the “FAC”). (Dkt. No. 10.) On March 3, 2021, the Court dismissed several of Plaintiff’s claims
 in the FAC without prejudice and with leave to amend and ordered Plaintiff to file one of the
 following no later than March 24, 2021: a Second Amended Complaint correcting the defects
 identified in the Court’s January 19, 2021 Report and Recommendation; or a signed Notice of
 Voluntary Dismissal of the claims dismissed in the Court’s Order. (Dkt. No. 75.) On March 11,
 2021, the United States Postal Service returned to the Court as undeliverable the Court’s March 3,
 2021 Order. (Dkt. No. 76.) On April 14, 2021, Defendants filed a Notice re: No Second Amended
 Complaint Filed. (Dkt. No. 77.)

         More than three weeks have now passed since the date on which Plaintiff’s Second
 Amended Complaint or Notice of Dismissal was due, and Plaintiff has neither complied with the
 Court’s March 3, 2021 Order, alerted the Court to a change in address, nor otherwise
 communicated with the Court about his case. Pursuant to Rule 41(b) of the Federal Rules of Civil
 Procedure, an action may be subject to involuntary dismissal if a plaintiff “fails to prosecute or to
 comply with these rules or a court order.” Thus, the Court could properly recommend dismissal
 of the action for Plaintiff’s failure to timely comply with the Court’s March 3, 2021 Order.




 CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-00129-VAP-KS Document 78 Filed 04/16/21 Page 2 of 2 Page ID #:640

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. CV 20-0129-VAP (KS)                                                Date: April 16, 2021
 Title       William Nathaniel Washington v. County of Los Angeles et al

         In addition, Local Rule 41-6 states that “[i]f mail directed by the Clerk to a pro se plaintiff’s
 address of record is returned undelivered by the Postal Service, and if, within fifteen (15) days of
 the service date, such plaintiff fails to notify, in writing, the Court and opposing parties of said
 plaintiff’s current address, the Court may dismiss the action.” Thus, because more than 30 days
 have passed since the Court’s March 3, 2021 was returned undelivered by the Postal Service, and
 Plaintiff has not notified the Court of his current address, the Court has a second basis for
 recommending dismissal for want of prosecution

        However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
 before April 30, 2021 why the action should not be dismissed under Local Rule 7-12 and Rule
 41(b) of the Federal Rules of Civil Procedure. To discharge this Order and avoid dismissal,
 Plaintiff must file one of the following no later than the April 30, 2021 deadline:

           (1) a Second Amended Complaint or Notice of Voluntary Dismissal of the
               defective claims in the FAC that were discussed on pages 17-24 of the
               Court’s January 19, 2021 Report and Recommendation, as directed by the
               Court’s March 3, 2021 Order; or
           (2) a request for an extension of time to file a Second Amended Complaint.

        Additionally, if Plaintiff’s address has changed, he must notify the Court no later than
 April 30, 2021 deadline. The Clerk is directed to send Plaintiff a copy of the Court’s March 3,
 2021 Order (Dkt. No. 75) and pages 17-24 of the Court’s January 19, 2021 Report and
 Recommendation (Dkt. No. 73).

        Alternatively, if Plaintiff no longer wishes to proceed with this action at this time, Plaintiff
 may dismiss the case by filing a signed document entitled a “Notice of Voluntary Dismissal”
 requesting the voluntary dismissal of the action in its entirety without prejudice pursuant to Rule
 41(a)(1) of the Federal Rules of Civil Procedure. Plaintiff is cautioned that his failure to timely
 comply with this Order will lead to a recommendation of dismissal based on Local Rule 41-
 6 and Rule 41 of the Federal Rules of Civil Procedure.

         IT IS SO ORDERED.

                                                                                                      :
                                                                    Initials of Preparer     gr



 CV-90 (03/15)                            Civil Minutes – General                                 Page 2 of 2
